Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

This communication is in response to the amendment filed on 02/18/2021. Claims 1-18 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-7, 14-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bacich (US4733945), and further view of Sasao (US20020001323A1, cited on record).
Independent claim 1, Bacich teaches an assembly for mounting an optical element in an optical system (Figs. 1,and 4; [Col. 3; 61:65] group of lens cells, 85, 86 and 87. The individual lens cells for example 85, are generally annular rings within which an optical element, for example, a lens 36, is disposed), comprising: 
a mount (see Figs. 1; lens cell e.g. 85) configured for rigid attachment to the optical system ([Col. 4; 17:20] e.g. 85 is configured for attaching the optical system e.g. 87,87); 
a plurality of flexible metal members (Figs. 1 and 4; flexures e.g. 52, metal [see col 2;5;18], [col. 6;60:62], [col. 6;11:23] flexures e.g. 52, figure describes one but there are a plurality e.g. 22, 23, and 24 as in Fig. 1, and flexures being metal [see col 2;5;18]), each flexible metal member having a first end affixed to or integrally extending from the mount (see Fig. 4; e.g. 52 has first end affixed to and integrally extending from the mount e.g. bottom left of t3), and a free end (Fig. 4; seat e.g. 29 defines bearing surface) defining a bearing surface, the free end being radially inward of the mount (see Fig. 4, e.g. 29 shown radially inward of the mount e.g. 85); and 
an optical element (see Fig. 4, lens e.g. 36) joined to the bearing surfaces of the plurality of flexible metal members with an adhesive (see Fig. 4; [col. 6;60:62], [col. 5;17:46] lens e.g. 36 is bonded to the bearing surfaces e.g. 29 of the plurality of flexible metal members with an adhesive e.g. 40), 
wherein the bearing surfaces of plurality of flexible metal members support the optical element (see Fig. 4, e.g. 29 of the plurality of flexible metal members e.g. 52 support the optical element e.g. 36).

Bacich does not explicitly teach an optical element joined with an inorganic adhesive.
However, Sasao teaches an optical element joined with an inorganic adhesive (Fig. 3; [0004] “an organic adhesive such as epoxy, silicon, etc., is used for fixing a temperature sensing component such as a Peltier element, a thermistor, etc., and an optical component such as a lens, an optical fiber, etc., within a package”. [0029] “The semiconductor laser unit in the third embodiment uses an inorganic adhesive to fix a lens 23 and a fiber 22 which are optical components”. Here an optical element such as lens e.g. 23 is bonded to heat spreader e.g. 13 surface, spreader surface needs to be metallic since the disclosure requires conductivity and heat radiation between e.g. 13-15. [0008] Inorganic adhesive that have at least alumina, zirconia or are metal oxides). 
Therefore, Sasao teaches an optical element joined with an inorganic adhesive as it enables preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (0013). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an inorganic adhesive as taught by Sasao into the system of Bacich, such adhesive materials are known in the art for the purpose preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (Sasao, [0013]).
Claim 2, Bacich, Sasao combination teaches invention of claim 1, wherein the mount has a ring-shape (Bacich; see Fig. 1 and 4, mount e.g. 85 has ring-shape).  

Claim 3, Bacich, Sasao combination teaches invention of claim 1, wherein the flexible metal members are integrally formed with the mount from a monolithic metal body (Bacich; see Fig. 4; flexures e.g. 52, [col. 6;60:62] are shown integrally formed with the mount from a monolithic metal body e.g. 85).  

Claim 4, Bacich, Sasao combination teaches invention of claim 1, wherein the mount includes attachment features for affixing the mount to an optical system (Bacich; see Fig. 4, mount e.g. 85 [col. 4;55:57] includes attachment features e.g. holes 30-35 for affixing the mount to an optical system).  

Claim 5, Bacich, Sasao combination teaches invention of claim 1, wherein the mount includes holes for affixing the mount to an optical system (Bacich; see Fig. 4, mount e.g. 85 [col. 4;55:57] includes attachment features e.g. holes 30-35 for affixing the mount to an optical system).  
Claim 6, Bacich, Sasao combination teaches invention of claim 1, wherein the flexible metal members are integral portions of a retainer having a ring-shaped wall abutting and secured to an inner circumferential wall of the mount (Bacich; see Fig. 1, and 4; flexible metal members e.g. 52 are integral portions of a retainer having a ring-shaped wall e.g. inner wall of 85 abutting and secured to an inner circumferential wall of the mount e.g. 85).  
Claim 7, Bacich, Sasao combination teaches invention of claim 1, wherein each flexible metal member has at least one inflection between portions of the metal member that curve in opposite directions (Bacich; see Fig. 1, and 4; flexible metal members e.g. 52 are integral portions of a retainer having a ring-shaped wall e.g. inner wall of 85 abutting and secured to an inner circumferential wall of the mount e.g. 85).  
Claim 14, Bacich, Sasao combination teaches invention of claim 1, Bacich does not explicitly disclose wherein the inorganic adhesive comprises metal oxides.  
However, Sasao teaches wherein the inorganic adhesive comprises metal oxides (Fig. 3; Fig. 3; [0004] “an organic adhesive such as epoxy, silicon, etc., is used for fixing a temperature sensing component such as a Peltier element, a thermistor, etc., and an optical component such as a lens, an optical fiber, etc., within a package”. [0029] “The semiconductor laser unit in the third embodiment uses an inorganic adhesive to fix a lens 23 and a fiber 22 which are optical components”. Here an optical element such as lens e.g. 23 is bonded to heat spreader e.g. 13 surface, spreader surface needs to be metallic since the disclosure requires conductivity and heat radiation between e.g. 13-15. [0008] Inorganic adhesive that have at least alumina or silica are metal oxides). 
Therefore, Sasao teaches wherein the inorganic adhesive comprises metal oxides as it enables preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (0013). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use wherein the inorganic adhesive comprises metal oxides as taught by Sasao into the system of Bacich, such adhesive materials are known in the art for the purpose preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (Sasao, [0013).

Claim 15, Bacich, Sasao combination teaches invention of claim 14, Bacich does not explicitly disclose wherein the metal oxides are selected from oxides of zinc, tin, aluminum, indium, iron, tungsten, titanium, silicon, silicon nitride, boron, boron nitride, copper, silver, yttrium, rare earth ions and combinations thereof.  
However, Sasao teaches bonding an optical element, wherein the metal oxides are selected from oxides of aluminum, silicon (Fig. 3; Fig. 3; [0004] “an organic adhesive such as epoxy, silicon, etc., is used for fixing a temperature sensing component such as a Peltier element, a thermistor, etc., and an optical component such as a lens, an optical fiber, etc., within a package”. [0008] “It is desirable that the inorganic adhesive have at least one of alumina, zirconia, or silica as its main component”. [0029] “The semiconductor laser unit in the third embodiment uses an inorganic adhesive to fix a lens 23 and a fiber 22 which are optical components”. Here an optical element such as lens e.g. 23 is bonded to heat spreader e.g. 13 surface, spreader surface needs to be metallic since the disclosure requires conductivity and heat radiation between e.g. 13-15. [0008] Inorganic adhesive that have at least alumina, or silica are metal oxides). 
Therefore, Sasao teaches bonding an optical element, wherein the metal oxides are selected from oxides of aluminum, silicon as it enables preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (0013). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use bonding an optical element, wherein the metal oxides are selected from oxides of aluminum, silicon as taught by Sasao into the system of Bacich, such adhesive materials are known in the art for the purpose preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (Sasao, [0013).

Claim 16, Bacich, Sasao combination teaches invention of claim 1, wherein each flexible metal member comprises a cantilever member with a first portion that extends in a first direction and a second portion that extends in a second direction, the first direction being opposite of the second direction (Bacich; Figs. 1 and 4; flexures e.g. 52, metal [see col 2;5;18], [col. 6;60:62], [col. 6;11:23] flexures e.g. 52, figure describes one but there are a plurality as in Fig. 1, comprises a cantilever member e.g. 44 with a first portion that extends in a first direction e.g. 29 extends left side and a second portion that extends in a second direction e.g. portion at right side near t3, the first direction being opposite of the second direction, both directions shown in Fig. 4 are in opposite directions).  

Claim 17, Bacich, Sasao combination teaches invention of claim 16, wherein each cantilever member is radially inward of the mount (Bacich; Fig. 4; each cantilever member e.g. 44 is radially inward of the mount).  

Claim 18, Bacich, Sasao combination teaches invention of claim 1, wherein the bearing surfaces of the plurality of flexible metal members hold the optical element such that the optical element is disposed on the bearing surfaces (see Fig. 4; [col. 6; 62:68] the bearing surfaces e.g. 39 of the plurality of flexible metal members e.g. 52 hold the optical element such that the optical element e.g. 36 is disposed on the bearing surfaces).

Claims 8-13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bacich (US4733945), Sasao (US20020001323A1, cited on record), as applied to claim 1 above, and further in view of Kuramachi et al. (US20050074039A1).
Claim 8, Bacich, Sasao combination teaches invention of claim 1, wherein adhesion between the optical element and the flexible metal members is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element.  
Bacich discloses an adhesion between the optical element and the flexible metal members (see Fig. 4; [col. 6;60:62], [col. 5;17:46]), but does not explicitly teach wherein adhesion is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element.
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches an adhesion is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon”).
Therefore, Kuramachi teaches an adhesion is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include adhesion is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).

Claim 9, Bacich, Sasao combination teaches invention of claim 1, wherein adhesion between the optical element and the flexible metal member is enhanced by providing an adhesion promoting coating on the bearing surface of the flexible metal member.  
Bacich discloses an adhesion between the optical element and the flexible metal members, and providing adhesion on the bearing surface of the flexible metal members (see Fig. 4; [col. 6;60:62], [col. 5;17:46]), but does not explicitly teach wherein adhesion is enhanced by providing an adhesion promoting coating on the bearing surface of the metal member.
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein adhesion is enhanced by providing an adhesion promoting coating on the bearing surface of the metal member ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein adhesion is enhanced by providing an adhesion promoting coating on the bearing surface of the metal member as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein adhesion is enhanced by providing an adhesion promoting coating on the bearing surface of the metal member as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).

Claim 10, Bacich, Sasao combination teaches invention of claim 1, wherein adhesion between the optical element and the flexible metal member is enhanced by providing an adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the flexible metal members.  
Bacich discloses an adhesion between the optical element and the flexible metal members, and providing adhesion on the bearing surface of the flexible metal members (see Fig. 4; [col. 6;60:62], [col. 5;17:46]), but does not explicitly teach wherein adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the metal members.
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the metal members ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the metal members as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the metal members as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).

Claim 11, Bacich, Sasao, Kuramachi combination teaches invention of claim 8, Bacich, Sasao does not explicitly disclose wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes.  
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).

Claim 12, Bacich, Sasao, Kuramachi combination teaches invention of claim 9, wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes. 
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).
 
Claim 13, Bacich, Sasao, Kuramachi combination teaches invention of claim 10, wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes.  
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872